Title: To James Madison from George Davis, 31 August 1805 (Abstract)
From: Davis, George
To: Madison, James


          § From George Davis. 31 August 1805, “On Board the U: States Frigate Congress. Tunis Bay.” “By the U. States Frigate Congress, Capt. Decatur, who left this Bay on the 22d. Ulto., I had this honor, detailing my several recent conversations with the Bey of Tunis, relative to the Vessels captured off Tripoli, &c, &c⟨—⟩;on the 31st. of the same, anchored in the Road of the Goletta, about 1 ⟨P.⟩;M⟨,⟩; the Americain Squadron, consisting of 17 Sail, and the following morning Augt. 1st, went on board the Constitution Comodore Rodgers, where I had the satisfaction of meeting the Consul Gen⟨l.⟩; Tobias Lear Esqr.
          “The measures which have been pursued Since the arrival of the Fleet, and which have forced me to leave, the Regency of Tunis, will be pointed out, with that Candour, which I owe The Government, its authorised officers, and myself. A copy of my dispatch of the 18th. July was handed the Consul Gen⟨l:⟩;, and Comodore for perusal, as my letters, by the Congress, were not yet ⟨R⟩;eceived—few remarks were made on its contents, few on the position of the Country, or probable intentions of the Bey; and no kind of conference took place between us⟨,⟩; on the proper measures to be pursued⟨,⟩; for⟨,⟩; an adjustment of our affairs altho frequently sollicited, on my part.
          “The Comodore only observed⟨,⟩; that he would blockade the ports, untill every thing was Settled, ‘one way, or the other,’ and that he would not remain longer, than eight days. I told him, that such, a measure would not be recommended by me, and if he did blockade them, I would remain in the Regency, untill the Flag Staff was cut, by order of the Bey, or a declaration of war, on our part—that any rash measure, would only force the Bey, to recede from his present position; or produce immediate hostilities—the former was most likely, and in doing which, our Affairs, would remain nearly on the same footing, they were at present—that however, I had only to sollicit, written instructions, from either, or both, as on such an important occasion, it was improper for me to act, under any verbal orders. I was inform’d that, both, would communicate with me fully the next day; and with this assurance left the Frigate, and went immediately to Tunis.
          “I here beg leave to notice, particularly one or two questions of Col: Lear’s, as unfair, and indelicate use have been made of my answers—the great object it was said, was to have a Security For the preservation of the peace, and I was desired to state, what were the most efficacious, means of obtaining it—he was answered in these words—‘no Security can ever be had, for the peace, with any of these states, which are influenced, by two motives only, Interest and Fear—we must either keep a force in these Seas; or make pecuniary sacrifices.’ Do you mean in this Bay? ‘No—it is sufficient that it is kept, within the vicinity of these dominions’—but we shall always have a force in these Seas—‘Then no Barbary State will ever declare war against us.’
          “It was directly asserted that I had recommended a tribute, as the only means of Securing the Peace. The following day Augt. 2d. received the communications No. 1 & 2; an express was sent on board the Comodore with the letter No. 3, and at an early hour the next morning, waited on the Sapatapa, to whom, I communicated the contents of the Comodore’s letter—he said that his master’s way of thinking was changed; and consequently, would not put his threats into execution; that altho he conceived himself injured, and insulted, and, view’d the measure which the Comodore adopted, as an act, intended to force him into hostilities, still his Master would restrain his passions, and have recourse to the proper authority for Justice; and that he should hold the Comodore responsible for all the consequences—that Peace was his wish, because it was his interest—but that the actual situation of his country, seem’d to stimulate us, to outrage.
          “ ‘These Sidi Jussuph are evils which His Excellency the Bey has drawn on himself; for nearly four years he has been in the constant habits of making unjust demands, accompanied with menaces; and our forbearance, has not been considered as arising from a desire to ma[i]ntain the peace, but from a want of energy, to resent the indignities So frequently offered us. The Interest and Policy of the U: States, is peace and harmony with all the world; and to secure it with this Regency we have frequently submitted to acts, which would have justified strong measures. I beg you to reflect on the repeated insults which have been offered particularly to my Govt., in the persons of its diffirent representatives; and to the nation entire by persisting in your unjust pretensions; and also consider the decided and unequivocal declarations of war made me by the Bey, unless we should comply with his demands; and then say, whether you have not forced us to this Crisis. It still rests with His Excellency to Secure our Sincere friendship, by assuring us that his threats, will never be put in execution, or again renewed; by a proper investigation of all the difficulties in question, and happy accomodation of the same. The Bey of Tunis will ever be treated as a Soverign, for whom the Govt. of the U: States, has the highest respect and most friendly consideration; as long as he will view us, as a free and independent Nation—but unless he assumes this position, and views us in that light, war must be, the inevitable consequence; a war however which you have Sought for, and brought on, by Injustice.’
          “He left me, and in about half an hour was Sent for by the Bey; to whom I presented the letters, and at his request, read them in Italian. His Excellency said, that his decisions, had not only been revoked; but that he had already taken the proper measures for a redress of his grievances; and from which he would never deviate, as he had the fullest conviction that ample satisfaction, would be given him by the President of the U: States; and untill it was denied him, he should religiously observe the peace. If however his last attempt, was unsuccessful, the world should know, that the War, in which we would then be engaged, was not sought for by him, nor entered into, untill he had tried every means of accomodation—that he would write an answer to the Comodore’s letter, but time was not allowed him; that he would give it, ‘by word of mouth,’ and I might repeat it.
          “Immediately, on my return from Bardo the letters No. 4 and 5 were addressed to the Comodore and Col: Lear, and late in the Evening received No. 6.
          “On the morning of the 4th. handed the Comodore the letter No. 7—after reading it to Col: Lear, he observed, ‘it is not admissible; and in one half hour from this, I will be at the Goletta If I can get five to coincide with me.’ The Signal was instantly made for all Commanders to repair on board the flag; and a council of war was held, consisting of Capt: H: G: Campbell, Capt Stephen Decatur Master Commandant’s Stewart, Shaw, Smith, Dent, Robertson [Robinson] & Lt Comdt. Evans—the Comodore Said that the object of his calling the Command⟨rs.⟩; together, was merely to know, whether, ‘it would not be to the interest of the U: States, to declare war against the Regency of Tunis; and whether he would not be justifiable in commencing hostilities immediately’—adding, that he would be responsible for all consequences, and only wished five to coincide with him—my opinion was frequently offered constantly referring to the positive orders which the Honle. The Secretary of State had given to The Consul General, by letter bearing date, Washington June 6th. 1804—(an extract from which I had laid before the Members) and I was as often answered by Col: Lear’s declaring, ‘that he had nothing to do in the Affairs here, that he would have no interference, and now washed his hands of it’—one or two of the Members expressed an opinion, contrary to the Comodores when Capt: Stewart’s was asked; and as it was given more fully, than any of the others, I have taken it, as worded, by himself, in the paper No. 8. It was then proposed, that the Bey should revoke his declarations; and in order that all possible formality, might be given it, that two Consuls should be present to witness it. The measure I conceived necessary; but could not approve of the mode; as I was satisfied that great objections, would be raised, by the Bey; or that he would never acquiesce—but as Col Lear urged this point to be indispensably necessary; no farther objections were offered by me.
          “After the Council was dismissed, the Comodore handed me, the letter No. 9—left the Ship the same Evening; arrived at Tunis about 8 oClock, on the morning of the 5th. and went instantly to the palace. Informed his Excellency that the Comodore, was neither satisfied with a verbal answer; nor with the manner in which it had been given—that he demanded a guarantee for the peace, which should be signed in the presence of the English, and French Consuls; and that a Commander of one of the Frigates would come to the palace in the morning to see it executed—that if this was not acceded, his ports would instantly be blockaded, against all his Cruizers—a lengthy discussion took place. The Bey spoke much, and in vehement terms of the Comodore; constantly saying, he never could be authorised, either to make such a demand, or take any hostile measures against him—that the Guarantee would never be given, and if war was to be the consequence, of his refusal, he never would accord a peace to the U: States again; unless he should point out the punishment, which ought to be inflicted on the Comodore—if this was granted him by the president, he Solemnly Swore, that he would Sign, any treaty, and religiously adhere to it, which should be offered, even if he had to become tributary to the U: States; and for the faithful fulfillment of these promises he would obtain a Guarantee—that I might return in the morning, with the Commander, and he would again, talk over the business. Capt: Decatur arrived about 12 oClock: from whom I received the letter No. 10—he was also charged with one, from Col. Lear to the Bey, which he was directed to deliver himself.
          “Related to Capt: Decatur the conversation which had taken place at the palace, he said, that he could not wait on the Bey, unless, he received assurances, that the Guarantee would be given, and begged that I would communicate his determination—on the 6th. was again at the palace; the conversation was, renewed with considerable warmth, I repeated to His Excelly. the consequences, which must infallibly arise from his refusal; and as the commander had no communications to make, or business to transact, other than seeing the paper alluded to, signed; he would decline making his personal respects to His Excellecy., unless he was previously assured, that the business on which he came, would be done.
          “Bey} he will never be assured of it, nor will it ever be given by me. I am already fatigued with these irregular messages, and I shall now finish them. I will write a letter to the Comodore, and Consul of Algiers, (whom I learn is the only person that has any authority to treat with me) if the letters are satisfactory, we are friends; if not, let your Comodore do; what he pleases. My conduct, shall be, in a great degree regulated by his.
          “A:} Your Excellency is not yet aware of the consequences, of your refusal—nor ought you to complain of a measure, which you yourself have adopted—on more than two or three occasions, the Dutch Consul has been called to hear, your menaces against my Gov’t; and it is but a few days past, that you sent for the Dutch and Spanish Consuls, to witness a protest, against the Americain Comodore, and your solemn declarations of war, unless your demands, were aceded to. I have frequently remonstrated, against the presence, or interference, of any Christian Consul, in public transactions, which only interested my Govt. and yourself—and to these remonstrances, you have ever answered; you were a Prince, and I had no right, to object to the mode you wished, business to be transacted at your Court—but particularly to acts, which you were resolved, should have all possible publicity. If your Excellency’s intentions are friendly, why should you not revoke your declarations, with at least the same formality they were made. I confess, it is, with much reluctance, that I again return on board, without obtaining that point, which however, unimportant in itself, will probably be made the cause of immediate hostilities—the Comodore will never relinquish it; and I had rather obtain it, by ‘reason, and argument,’ than by force of arms.
          
          “Bey} I again repeat, that you will never obtain it, by either; and I have nothing more to say, on the business—the letters shall be sent you, by twelve oclock; deliver them in person, and repeat my words. If they are not sufficient, you may remain on board—your flag, however, shall not be hawled down, untill you inform me, either by letter, or an attack on the Castle, that you do not return again to the Regency.
          About 2 P:M: received the letters; and in the Evening Capt: Decatur, sent by the Drogerman, the one, he was charged with, from Col: Lear—on the morning of the 7th, previous to our, leaving the Goletta, Sidi Mahamet Coggia (Caid of Porto Farino, & Genrl. of Marines) spoke to me much, on the propriety of relinquishing the point, I had been contending for; and begged to know if war would really be the result; or if some means could not be devised, of avoiding it. I assured him, in the most solemn manner, my firm belief, was, that we could not remain three days longer in peace, unless his master was more accomodating—he informed me, an Ambassador was going to the U: States, and that he had every reason to suppose, the Bey would Select him; and asked Capt: Decatur, whether he would give him a passage, on board his Frigate; whether he would be well received by the President &c &c &c—arrived on board the Comodore, about 3 oClock, when the letters were delivered, and translated; and all the Bey’s remarks repeated. Col: Lear said, he thought it would be well for the Bey to Send an Ambassador to the U: States; the Comodore added, if he had, or would, accord him what he had asked, he would then grant a passage on board one of the Frigates; but that he would bring the affairs to a conclusion, in less than forty eight hours. I asked Col: Lear to go on shore with me the next day, as I was confident the Bey would not deny his own words; and his presence, would doubtless have the happiest effects in any future attempts, to accomodate our difficulties; at any rate, it would be particularly gratifying to me—he informed me, ‘that he washed his hands of the business altogether’; that he would not interfere at such a moment; and never would set his foot on shore, untill the Guarantee was given, and in the form specified by the Comodore—on the morning of the 8th: Col: Lear wrote the Bashaw; and Comodore Rodgers, directed me to return to Tunis, demand again the guarantee, and unless it was given by 6 oClock, the following morning to leave the Regency; ‘as he was resolved to commence offensive and defensive operations.’
          “I stated the impossibility of receiving it, in so short a time; even if the Bey aceeded, of which I had many doubts; as also of the Justice of his according me, some little time, for the arangement of my private affairs—he said that his operations, could not be interrupted, for any private concerns; that however he would give the Bey untill 12 oclock, and myself till 4 P: M:, at which hour he would commence hostilities—he also directed me to declare to the Bey, that this was the last time, he should ever hear from him, on the subject of a Reconciliation; ‘and that he would receive no more communications of any Kind, untill his demands were satisfied.’
          “I requested that it might be given me in writing, which was objected to; saying it was sufficient, that his declarations were made in the presence of Col: Lear. I told the Comodore that I had already refused to leave the Regency; and that the same just motives still existed—that I had no right to abandon a post assigned me by the Govt., unless I was satisfied that I could no longer, remain with honor to myself—that a declaration of war, or commencement of hostilities, on either side would be the only circumstance which could authorise me, to leave the Regency; and that his written order to that effect was indispensably necessary for my Justification he then gave me the letter No. 11, and added (Capt: Campbell & Col Lear being present) ‘I swear, the moment I see you returning in the boat, I shall consider, that you have not obtained, the guarantee, and will instantly attack the Goletta; and that I will not wait one instant after 4 oClock.’ No: 12 is a letter from Capt: Campbell.
          “On my arrival at Tunis, I sent an express for Mr. Holck, His Danish Majesty’s Consul, who was in the Country, as he had promised, in case of my death; or the U: States, being at war with this Regency, to take charge of our Affairs; and previous to my going to the palace, made every arangement with him, which could be done in so short a time—on the morning of the 9th. delivered to His Excellency, the letter from Col: Lear—he observed that my return; together with the answer which he presumed, I brought him, augured a happy termination of our difficulties. I expressed my wishes of its being confirmed, but it now depended wholly on himself—that I had made use of every exertion, compatible with the dignity of my Country, to reduce things to a good understanding—that I now presented myself for the last time, to demand the Guarantee, and assured him, that no advance would ever be made again for a reconcilement.
          “Bey} you have already been informed, and in the most decided manner, that I will never be reduced to that State of humiliation—you must consider it as such, or you would not have given So much consequence to it. I shall write an answer to the letter which you now bring me from the Ambassador, and it shall be ready by twelve oClock; but I again repeat to you, that I will never accede to your demand.
          “A.} Then I must leave your Regency immediately; and hostilities will unquestionably commence, before forty eight hours.
          “Bey} you are at liberty to do so, but request that you will take the letters with you.
          “A:} I will wait untill 12 oClock for any communications, which you may wish to make, but cannot stay longer—in taking my leave of your Excellency, I have only to repeat my regrets, at the manner in which I am compell’d to do it; and hopes that you are not dissatisfied with any part of my conduct Since I have been in your Regency.
          “Bey} I have always endeavoured to convince you, that your manners, and conduct, were agreable to me; and as a last proof of my friendship, my own guards shall accompany you to the Goletta, or take you on board, if you wish it.
          “He then ordered the Sapatapa to prepare himself for going to the Goletta; again repeated his assurances of friendship, and left me—about 11 oClock received the letter No. 13, from the Chief Christian Secretary; sent immediately the answer No. 14; left the Regency at ½ past 12; and arrived on board the Flag, about ¼ before 4 P: M:. It was now said that I had left the Regency too soon; and that by remaining, untill the letters were written, I might have saved my country from a war; atho the Bey had refused in the most unequivocal manner, to give the Guarantee, and I had been directed in the most positive terms, not, to wait ‘one minute,’ after the specified time⟨,⟩; ‘on any pretext whatever’ —I merely referred the Comodore to his letter of the 8th: and his declarations, at the time it was ⟨given⟩;.
          
          “On the morning of the 10th. Col: Lear wrote the Bey, expressing his regrets at not having received an answer to his last communication, which might still enable him to settle all difficulties, that hostilities had not commenced, and that the most respectful considerations should be paid to any Messages which His Excellency, might think proper to send him, it was sent by the Drogerman early in the morning, with the letter No. 15 to Mr. Holck—(took up my quarters on board the Frigate Constellation—) in the Afternoon received the note No. 16 from the Prime Minister—on the 11th. waited on the Comodore with Mr. Creuse, (Capts Clerk of the Constellation) who had translated the Bey’s letter of yesterday as well, as all the others—as it was delivered in my presence, some parts of it were read to me, but the full contents were never made known—the Comodore, informed me, that he should again write the Bey, as well as Col Lear, but did not mention the subject, or purport of their communications, which were forwarded in the Afternoon.
          “12th. Col: Lear, and Mr. Creuse, left the Constitution about 8 A: M: for Tunis.
          “13th. The Comodore received letters from Tunis.
          “14th. The Comodore received letters from Tunis; in the Afternoon several shot, were fired at a Cruiser, standing into the harbour, from the Essex, John Adams, & Vixen; she entered without receiving any damage.
          “15th, Col Lear arrived on board the Constitution (from tunis) about 1 P: M:, and I beleive Satisfied the Commander in Chief of the friendly intentions of the Bey.
          “16th. Was sent for, by the Comodore, and Consul General—the former, stated, that, as every thing was nerely settled, and in the most friendly manner; he wished to know, whether I had any particular desire to return to Tunis.
          “I told him, under existing circumstances, I certainly had not—but that I could not refrain from expressing my regrets; and speaking of, the injury done to my feelings, at not being replaced in a proper manner, previous to Col: Lear’s going on shore, nor permitted to accompany him, when he did go—that I could not imagine it was ever the intention of the Govt, that I should be recalled at the plea sure or Caprice of the Comodore and Consul General—or that a Negociation, should have been carried on without my knowing any of the proceedings—that a Foreigner, as ignorant of the U: States, as he was of Barbary, had enjoyed their full confidence, while the representative of the Govt: had been kept at a distance—that to return, after being thus degraded, was to place me wholly in the power of the Bey—on the contrary, If I was reinstated, by the Govt. His Excellency, would then be convinced, that he must be as cautious his words, as he had been in his writings—and as I learnt there was an Ambassador going to the U: States, I conceived it of moment for me, to accompany him. The Comodore Said he beleived every thing, as related by me, and had no doubts, but the Honle. The Secretary of State, would also.
          “Col. Lear, then informed me, that he had been received in the most friendly manner by the Bey, that he had talked with him much for two days past, and that he really did not appear to be the Character represented that my dispatch of the 18th. Ulto. which he had taken with him, was referred to, as being the cause, of the Comodore’s proceedings —and to which the Bey answered—’that I had never informed him, of the powers of the Consul Genrl: & that his refusal to receive him, arose from that circumstance—that he had never menaced us, with war; nor was it, his intention—that his words, the effect of disappointment or passion, ought never to be beleived, but his letters; and to these he referred him, for the truth of his friendly assurances—that the Dutch Consul only was present at the protest, (the Spanish remained in the Anti chambers) and that neither was called, for the express purpose of witnessing his declarations—that I had declared, he would be forced, to make changes in our Treaty, and that it was not to be an Act of mutual consent—in short, that his conduct to the Govt. of the U: States, had ever been the most friendly, and honorable.’
          “I told Col: Lear, that I anticipated these remarks, from the Bey—but did not imagine, that an attentive ear, would ever have been given them, much less any credence by the Consul General—that it was calling me to the Bey’s Tribunal, there to be accused and adjuged, without a hearing—that it was offering me a Sacrifice, to the falsehood, of a Prince, whose Perfidy, had become proverbial—that there were Serious consequences attached to such proceedings, which had escaped his penetration, or the importance of which he would not conceive—he offered no reply; and the Comodore merely observed, that he should write me, on the subject of returning to Tunis. 
            “17th. received the letter No. 17, the following day, wrote the Answer No. 18.
            “Many conversations have taken place since the formal establishment of Dr. Dodge but which I will not, at present, obtrude on the Honle. the Secretary of State.
          “Since the arrival of the Consul Genrl. I have been in the habit of suppressing every private feeling, to what I conceived the good of my country; and should have done it, in this instance, had I not reason to suppose that unfair attacks would be made on my Character; and if any doubts existed of the propriety of my conduct, it was correct that these, should be done away, before I again entered on the duties of my office.
          “My words have been misquoted, unfairly represented, and various attempts, made, to affix on the minds of the Commanders unfavourable impressions of my public deportment. It is true, I have opposed by every means in my power, a commencement of hostilities on our part; my sentiments have been declared with frankness, and with the purest intentions—but does this Justify the subsequent measures in relation to myself; excluding me from that right of opinion, which my actual situation entitled me to; and which not only countenanced but appear’d to support the Beys Falsehood, the only resource that was left him.
          “Why was His Excellency so desirous that I should not be present at the conferences with Col: Lear? why accede to the demand that some person, other than myself might accompany him? Did not the request carry with it, a consciousness of guilt? and the acquiescence, a desire to Shield the Bey, if I could be made the Victim?
          “The subject of correspondence, has been merely to ascertain one fact—whether the Menaces of his Excellency, for four years past, are truths; or the fables of timid represantitives. The Bey’s first letters on this head, consist of equivocation on the force of terms; but in his last; and conversations with Col: Lear, it appears, that an open denial is made of all the circumstances as related by me. Why?
          “By Comodore Roger’s letters of the 4th. & 5th Inst: I was directed to say, ‘unless the Guarantee was given, and in the form specified, his ports Should instantly be blockaded [’]—and were they? By his letter of the 8th. I was ordered to declare, that no advance, should ever again be made by us, for a reconcilement, if I left his Regency; and with the solemn assurance, that hostilities would immediately commence—and on the morning of the 10th. was not a more friendly letter, written, than any, which had yet been forwarded? were not these proceedings declaring to the Bey, my representations false and unauthorised? and inviting him to take the same position? Why did Col: Lear at the Council, urge the Guarantee, as indispensably necessary, even to a declaration of war? and why relinquish it, at his first interview, with the Bey? why, after being properly recognised by the Tunisian Govt Did he refuse to act on his orders, or, accompany me on shore? and immediately after my recall prepare the way, for a negociation, and enter into it, without my knowledge? Is it not the first instance of official communications, being detailed to the Enemy? ‘Examples’ are supposed to Justify the most dangerous measures, and where they do not suit exactly, the defect is supplied by Analogy; one precedent thus, creates another. They soon ‘accumulate, and constitute law.’
          “The Bey’s conduct to me througout the discussion, and particularly when taking my leave; his Secretary’s letter of the Same morning; and Ministers of the 10th., Shew his disposition towards me, untill that period—why does he become so dissatisfied with me, after the arrival of Col: Lear? and why was the Consul General so anxious to establish this fact as to request His Excellency, to express his dissatisfaction in writing? and what was the Beys reply?
          “It is worthy observing by what gentle degrees, the furious Zeal of Patriotism, had softened into moderation—untill the 9th. all was war—no respect for treaties, and no regard for our public faith; the Imaginary Interest (War) of our country was paramount, to every other consideration. On the 10th. and 11th. we confine ourselves to defensive measures, and those only which would secure the peace on honorable terms, and remove any improper impressions on account of the measures already pursued—and on the 14th. without any change having taken place in our affairs, (excepting my recall, and the Consul Genrls. being admitted to a private audience) we relinquish all pretensions for the (Nominal) Guarantee; the importance of which, ought to be appreciated, by those, who proposed, and so strongly contended for it. We certainly had arrived at that Crisis, when a conciliatory policy could scarcely be pursued, without its bearing the marks of weakness; and it was indispensably necessary, to come to, a final conclusion—but in doing which no points should have been advanced by us, from which we were ever to recede; nor no measures taken which could place protraction within his grasp. The Spirit of our Government should have been evinced by a temperate and firm deportment; for where private pique, or passion, could be distinguished, as interfering with the public interest, the acts would not certainly be traced to the Supreme Authority, but to the Man; and in which case much of the good effects we anticipated from the arrival of our Squadron must have been lost—of our Enterprise and naval faculties, the Bey has already been well convinced; and a serious impression, must necessarily have been made on his mind, by such a respectable force being placed before him; altho I must ever think, we should have obtained, greater and more lasting advantages, by less violent and more consistent procedures. It rests however with His Excellency the President to secure them, and place the flag of the United States, in these Regencies, on as solid, and independent basis, as that, of any power’s on earth.”
         